DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 19-22, 24-33, 35-44 have been examined in this application.  This communication is a final rejection in response to the “Remarks” filed 6/30/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 27-33, 35-36, 38-39, 41-44 are rejected under 35 USC 103 as being obvious over US Patent Number 4,866,877 to Barak in view of US Patent Number 9,144,233 to Snell.

Regarding claim 19, Barak discloses a trap for capturing bed bugs (an intended use for the trap) comprising:
A case (jacket 30) removably mounted to a wall (via adhesive mounting tape 34), the case comprising:
A back wall (back panel 31),
A front wall (front panel 39),
One or more sides comprising one or more entrances, an interior space enclosed by the back wall, the front wall, and the one or more sides (column 5, lines 17-21 disclose “The jacket is adapted to wrap around the housing device, essentially sealing the top, bottom, front, and back from the ingress of dust and light, while maintaining exposure of housing perimeter 12 along the side edges for access by insects”),  
A textured two-dimensional surface mounted to the back wall of the case within the interior space, and comprising a second surface material (housing device 1 comprising corrugated paperboard around chamber 20) suitable for insects to crawl on when the surface is in a substantially vertical position (column 2, lines 50-57 disclose “The trap is designed to be mounted on a vertical surface and comprises a housing device, a pitfall chamber substantially concealed within the housing device, a pitfall chamber substantially concealed within the housing device for capturing insects and having a mouth at the top thereof, a plurality of passages adapted to render the mouth of the pitfall chamber accessible to the insects from the vertical surface”);
At least one flexible strip external of the case and extending along the wall, down, and away from one or more entrances at an angle toward a floor (Figure 4 shows flaps 35 and 37 comprising flexible strips external of the case, with the bottom flap 35 extending along the wall, down, and away from bottom entrance 36 at an angle toward the floor).
Barak does not disclose the case comprising a first surface material, the first surface material being unsuitable for insects to crawl on when the surface is in a substantially vertical position, the first surface material contacting and surrounding the second surface material.  However, this limitation is taught by Snell.  Snell discloses a wall mounted insect trap using guide surface 18, and column 3, lines 34-39 disclose “The smoothness of the guide surface substantially impedes bugs from crossing the surface and causes them to stay on their preferred textured climbing surface, thus following the edge of the guide surface.  Such guide surfaces can be used as a means of guiding the bugs toward a trap location or a treatment location”.  It would be obvious to a person having ordinary skill in the art to modify Barak using the teachings from Snell to use smooth material to guide the insects towards tab 9 in order to help guide the bugs towards tab 9 and chamber 20 while reinforcing the surfaces of the trap.  
Barak and Snell do not disclose the first material surrounding the second material at all sides, excluding the one or more entrances.  However, it would have been an obvious matter of design choice to make the different portions of the trap of whatever form or shape was desired or expedient to guide the insect toward the chamber 20. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Barak and Snell do not disclose the flexible strip extending from the one or more entrances.  However, column 5, lines 17-21 disclose “The jacket is adapted to wrap around the housing device, essentially sealing the top, bottom, front, and back from the ingress of dust and light, while maintaining exposure of housing perimeter 12 along the side edges for access by insects”, and column 5, lines 36-38 disclose “The flaps 35 and 37 thereby serve as ramps, facilitating access to the interior of housing device 1 thorough vents 36 and 38”.  It would have been obvious to a person having ordinary skill in the art to use ramps to facilitate access to the interior of the housing through the openings at the side edges for access by insects as well.  

Regarding claim 20 (dependent on claim 19), Barak discloses the textured two-dimensional surface being substantially vertical.  Column 5, lines 23-24 disclose “The back panel 31 of jacket 30 is adapted to be affixed to a vertical surface”.  

Regarding claim 21 (dependent on claim 21), Barak discloses the second surface material comprising one or more of paper, paper board, cardboard, loop material, felt, wood, fiberboard, or fiberglass.  Column 3, lines 40-41 disclose “the housing device 1 is constructed from single-faced corrugated paperboard”.    

Regarding claim 22 (dependent on claim 19), Snell further teaches the first surface material comprising one or more of plastic, glass, or metal.  Column 4, lines 57-59 disclose “it will be understood that guide surface 18 may be the smooth outer surface of a strip of plastic or even glass”.  

Regarding claim 27 (dependent on claim 19), Barak discloses a catching area (inside chamber 20) with an agent capable of immobilizing insects (column 6, lines 66-68 disclose “Once inside the chamber, oil is drawn up over the body of the insect by capillary action, thereby coating the spiracles and causing suffocation”).  

Regarding claim 28 (dependent on claim 19), Barak discloses the case encloses the textured two-dimensional surface (see Figure 4).

Regarding claim 29 (dependent on claim 28), Snell further teaches the first surface material and second surface material extending out of the case through the one or more entrances (see guide surfaces 418 and unnumbered substrate surface beneath guide surface 418 extending out of housing 486 to the right in Figure 4B).  

Regarding claim 30 (dependent on claim 19), Snell further teaches the case being enclosed on at least four sides (see housing 486 in Figure 4B) and the first surface material and second surface material are connected to the entrances (see guide surfaces 418 and unnumbered substrate surface beneath guide surface 418 extending out of housing 486 to the right in Figure 4B).    

Regarding claim 31 (dependent on claim 19), Barak discloses the case being opaque (see Figure 4).  

Regarding claim 32 (dependent on claim 28), Barak discloses the case further comprising a catching area (inside chamber 20) with an adhesive agent capable of immobilizing insects (column 6, lines 66-68 disclose “Once inside the chamber, oil is drawn up over the body of the insect by capillary action, thereby coating the spiracles and causing suffocation”).  

Regarding claim 33 (dependent on claim 28), Barak and Snell do not disclose the case is made of the first surface material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the case of the first material in order to guide the animals away from the case and towards the chamber 20, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Regarding claim 35 (dependent on claim 28), Snell further teaches the insects comprising bed bugs.  Column 1, lines 15-17 disclose “devices and methods for capturing or treating crawling insect pests such bed bugs and the like”.  

Regarding claim 36 (dependent on claim 28), Barak and Snell do not disclose the case comprising a material with a dark color and the catching area comprising a material with a light color.  However, it would have been an obvious matter of design choice to make the different portions of whatever color was desired, since applicant has not disclosed that a dark case and a light catching area solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with whatever color was desired.

Regarding claim 38 (dependent on claim 27), Snell further teaches the agent comprising an insecticide.  Column 8, lines 31-33 disclose “the treatment zone is preferably coated with a liquid or powder pesticide”.

Regarding claim 39 (dependent on claim 24), Snell further teaches the collecting area comprising an insecticide.  Column 8, lines 31-33 disclose “the treatment zone is preferably coated with a liquid or powder pesticide”.

Regarding claims 41 (dependent on claim 19), 42 (dependent on claim 41), and 43 (dependent on claim 42), Snell further teaches an attractant for bed bugs, wherein the attractant is selected from the group consisting of heat, pheromones, host odors, and mixtures thereof, wherein the attractant is a bed bug aggregation or arrestment pheromone.  Column 2, lines 3-6 disclose “The systems and methods according to the invention function to guide bed bugs from a large area into a confined treatment or trapping device, with or without the use of attractants such as CO2, heat, pheromones and/or kairomones”.  

Regarding claim 44, Barak discloses a trap for capturing bed bugs (an intended use for the trap) comprising:
A case (jacket 30) removably mounted to a wall (via mounting tape 34), the case comprising:
A back wall (back panel 31),
A front wall (front panel 39),
One or more sides comprising one or more entrances, an interior space enclosed by the back wall, the front wall, and the one or more sides (column 5, lines 17-21 disclose “The jacket is adapted to wrap around the housing device, essentially sealing the top, bottom, front, and back from the ingress of dust and light, while maintaining exposure of housing perimeter 12 along the side edges for access by insects”),  
A textured two-dimensional surface mounted to the back wall of the case within the interior space, and comprising a second surface material (housing device 1 comprising corrugated paperboard around chamber 20) suitable for insects to crawl on when the surface is in a substantially vertical position (column 2, lines 50-57 disclose “The trap is designed to be mounted on a vertical surface and comprises a housing device, a pitfall chamber substantially concealed within the housing device, a pitfall chamber substantially concealed within the housing device for capturing insects and having a mouth at the top thereof, a plurality of passages adapted to render the mouth of the pitfall chamber accessible to the insects from the vertical surface”);
At least one flexible strip external of the case and extending along the wall, down, and away from one or more entrances at an angle toward a floor (Figure 4 shows flaps 35 and 37 comprising flexible strips external of the case, with the bottom flap 35 extending along the wall, down, and away from bottom entrance 36 at an angle toward the floor).
Barak does not disclose an insect attractant comprising heat, carbon dioxide, pheromones, host odors, or a combination thereof.  However, this limitation is taught by Snell.  Column 2, lines 3-6 disclose “The systems and methods according to the invention function to guide bed bugs from a large area into a confined treatment or trapping device, with or without the use of attractants such as CO2, heat, pheromones and/or kairomones”.  It would be obvious to a person having ordinary skill in the art to modify Barak using the teachings from Snell to further attract the insects to the trap.  
Barak and Snell do not disclose the flexible strip extending from the one or more entrances.  However, column 5, lines 17-21 disclose “The jacket is adapted to wrap around the housing device, essentially sealing the top, bottom, front, and back from the ingress of dust and light, while maintaining exposure of housing perimeter 12 along the side edges for access by insects”, and column 5, lines 36-38 disclose “The flaps 35 and 37 thereby serve as ramps, facilitating access to the interior of housing device 1 thorough vents 36 and 38”.  It would have been obvious to a person having ordinary skill in the art to use ramps to facilitate access to the interior of the housing through the openings at the side edges for access by insects as well.

Claims 24-26 and 40 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,866,877 to Barak in view of US Patent Number 9,144,233 to Snell, in further view of US Patent Application Number 2012/0186137 by Schneidmiller.

Regarding claim 24 (dependent on claim 19), Barak and Snell do not disclose the two-dimensional surface being in the shape of a funnel.  However, it would have been an obvious matter of design choice to make the different portions of the trap of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Snell does not disclose the textured two-dimensional surface further comprising one or more triangular sections, wherein one of the triangular sections comprise a base, one or more wing sections, each wing section being connected to either one or more triangular sections or to another wing section by a neck, and a collecting area connected to one or more wing sections by a bridge.  However, this limitation is taught by Schneidmiller.  Schneidmiller discloses a surface (vane 162) for insects to crawl on having one or more triangular sections, wherein one of the triangular sections comprise a base (formed by the bottom ridges 167 on vane 162), one or more wing sections (upper ridges 167), each wing section being connected to either one or more triangular sections or to another wing section by a neck (center portion 164).  It would be obvious to a person having ordinary skill in the art to modify Snell using the teachings from Schneidmiller in order to further guide the insects toward the insect catching receptacle.  Furthermore, Snell as modified by Schneidmiller teaches a collecting area (receptacle 28) connected to one or more wing sections by a bridge (receptacle 28 is connected to substrate 14 by a bridge formed by the slope at the open top 30 of the receptacle).  

Regarding claim 25 (dependent on claim 24), Schneidmiller further teaches the trap comprising two or three wing sections (see ridges 167 in Figure 1A).  

Regarding claim 26 (dependent on claim 24), Schneidmiller further teaches the wing sections comprising one or more wings defined by angled bottom and top edges, wherein the bottom and top edges of the wings are angled upward (see top and bottom edges of ridges 167 in Figure 1A).  

Regarding claim 40 (dependent on claim 24), Schneidmiller further teaches the wing sections are defined by edges (see ridges 167).  
Snell as modified by Schneidmiller further teaches at least some of the edges comprise a repellent.  Schneidmiller suggests that “The ridges 167 generally mimic a leaf vein structure and further facilitate climbing the vane 162, and gently encourage the insects 90 toward the center portion 164”, and Snell discloses using guide surfaces 18, which are less preferred by, and therefore repel, insects in order to guide insects along a transition line.  The combination of Snell and Schneidmiller therefore teaches the use of guide surfaces as a repellent to guide insects along edges.  

Claim 37 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,866,877 to Barak in view of US Patent Number 9,144,233 to Snell, in further view of US Patent Application Number 2013/0232849 by Schumacher.

Regarding claim 37 (dependent on claim 27), Barak and Snell do not disclose the agent comprising an adhesive.  However, this limitation is taught by Schumacher.  Schumacher discloses an insect trap for crawling insects such as bed bugs and trapping compartment areas 5 provided with adhesive means 6.  It would be obvious to a person having ordinary skill in the art to modify Snell using the teachings from Schumacher in order to better prevent insects from escaping the receptacle.  

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but were not persuasive.
Regarding the argument that there is nothing in Barak that teaches or suggests that there would be a benefit to closing off the perimeter of the trap in a way that would generate the one or more entrances, the context of the passage cited by the applicant states “When folded shut, the corrugations of adjacent layers are oriented perpendicular to one another and virtually the entire perimetrical exposure 12 available for ingress by the insects” (emphasis added).  As shown in Figure 1, the corrugations of adjacent layers are on the interior portion of the trap, not on the casing 30, and the perimetrical exposure 12 is available for ingress by the insects into the corrugations only after the insects have already entered the trap through the casing 30.  Barak shows the perimeter of the trap being closed off by casing 30, with vents 36 and 38 forming entrances into the trap (column 5, lines 36-38).  Furthermore, in column 6, lines 43-51 cited by the applicants, not only does the passage start off describing “the multiple entry points”, but goes on to make it clear that “The passages 13 and 14 formed by the corrugations or as otherwise constructed provide both tactile stimuli and concealment, thereby being conducive to entry.  In this sense, the housing device is perceived as a shelter, especially by those species exhibiting exposure/hiding diel behavior patterns”.  The perimeter of Barak is therefore already closed by casing 30, the behaviors cited are formed by the internal corrugations of the trap, not the casing of the trap, and Barak already explicitly discloses one or more entrances to the trap. 
Regarding the argument that the claimed traps utilizes the natural searching behavior of bed bugs to crawl up vertical surfaces, first, this is an intended use limitation that does not further limit the structure of the claim.  Barak explicitly discloses a vertical wall mount insect trap which in combination with Snell teaches the invention as claimed.  Furthermore, regarding the argument that the flaps/ramps in Barak extend back toward the wall and not down and away from the opening toward a floor, Figure 4 clearly shows the bottom ramp 34 extending down and away from opening 36 toward a floor.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642